Citation Nr: 1029100	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 10 percent for cephalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1946 to December 1946 and from November 1948 to April 1949.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from a January 2005 rating decision of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for cephalgia rated 10 percent,  
effective September 9, 1996 (the date of the filing of the 
reopened claim).  In his February 2006 VA Form 9 (substantive 
appeal), the Veteran requested a video-conference hearing; by 
correspondence of June 2009, he withdrew that request.  The case 
was before the Board in August 2009, when it was remanded for 
further development.

In the August 2009 remand the Board referred to the RO a 
claim service connection for sinusitis (raised by October 
1997 correspondence).  The record does not reflect any 
action regarding this claim, and the matter is once again 
referred to the RO for any appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  While the notice provisions of the VCAA appear to be 
satisfied the Board finds that further development of the record 
is necessary to comply with VA's duty to assist the Veteran in 
the development of facts pertinent to the claim.  See 38 C.F.R. 
§ 3.159 (2009).   

Because this matter was prematurely returned to the Board 
following the August 2009 Remand (and not all action sought was 
completed) it must again be remanded.  The Board regrets any 
further delay in this case; however, it is unavoidable and 
necessary to ensure proper adjudication of the claim.  

In a June 2006 letter the RO requested that the Veteran provide 
information regarding (and releases for records of) treatment he 
has received for headaches since 1996.  He responded by providing 
a list of doctors (with business cards); however, signed releases 
were not completed.  The August 2009 Board remand noted that the 
Veteran had identified pertinent evidence that was outstanding; 
consequently, the Board sought development for such evidence.  
The August 2009 remand instructed the RO to send the Veteran a 
letter once again asking him to identify the providers in 
question and to provide releases for their records.  The Board's 
remand outlined the provisions of 38 C.F.R. § 3.158(a), and the 
remand instructions indicated that the Veteran was also to be 
reminded of those provisions.  

By a December 23, 2009 letter to the Veteran the RO implemented 
the Board's remand instructions.  The Veteran was advised he 
had up to one year to respond.  On May 19, 2010 the RO issued 
a supplemental statement of the case (SSOC) in the matter, with 
an expedited processing [with reserved right to submit evidence 
later] form attached.  (Notably, the Veteran did not sign and 
return this form.)  The case was then recertified to the Board.  

The Board invites the RO's attention to its December 2009 letter, 
specifically to 
the language advising the Veteran that he has a year to respond.  
The one year period has not yet expired.  Significantly, the 
Board's remand noted that the record was incomplete, and that the 
evidence sought was considered pertinent.  Notably, in a claim 
for increase records of treatment for the disability at issue 
throughout the appeal period are pertinent evidence, and critical 
(and perhaps dispositive) evidence.  [The RO is advised (in case 
it is unaware) that the Court has routinely held (by endorsement 
of Joint Motions by the Parties to the effect) that 
readjudication of a claim prior to the expiration of a time 
period afforded for response is a due process violation (that 
invalidates any application of 38 C.F.R. § 3.158(a)).]  The RO is 
also reminded that compliance with the Board's remand 
instructions is not discretionary, but is mandated as a matter of 
law.  See Stegall v. West, 11 Vet. App, 268 (1998).

Additionally, the second remand instruction provided that an 
examination of the Veteran should be arranged after the 
outstanding pertinent records were received: "The RO should 
then arrange for the Veteran to be examined by a neurologist to 
determine the nature, etiology, and severity of his headaches."  
Notably, the examination requested in the remand was scheduled in 
April 2010 (prior to preliminary development (securing treatment 
records) sought.  As treatment records during an extensive 
evaluation period are part of the disability picture an examining 
physician must consider in conducting an examination for a 
disability where frequency, intensity, and duration of symptoms 
are a factor for consideration, the examination conducted in 
April 2010 was based on an incomplete pertinent medical history 
(and under governing caselaw is inadequate). Notably, the current 
record reflects that the Veteran's symptoms of the disability at 
issue (and associated functional impairment appear to have varied 
during the appeal period.   

The Board's August 2009 remand also requested that updated copies 
of any VA treatment the Veteran has received since December 2007.  
The May 2010 SSOC noted that the Veteran had not been treated at 
VA Medical Center (Fresno) since December 2007.  However, if he 
has received any VA treatment since May 2010, records of such 
treatment must be secured.     

Notably, in a claim for an increased initial rating, "staged" 
ratings may be warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

Accordingly, the Board finds it necessary to once again remand 
this case to address the matters discussed above.  The case is 
REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)
1.	The RO should send the Veteran a letter 
notifying him that he has until December 
23, 2010 to respond to the December 23, 
2009 letter requesting signed 
authorizations for release to VA of 
treatment records sought by the December 
23, 2009 letter.  Inform him that if he 
does not respond his claim will be 
processed under 38 C.F.R. § 3.158(a).  

2.	If the Veteran responds to the December 
2009 letter with release forms for the 
identified records, the RO should secure 
complete clinical records from the 
identified sources.

3.	The RO should obtain for the record copies 
of the records of any VA treatment the 
Veteran has received since May 2009.     

4.	If, and only if, the records sought in 
paragraphs #s 2 and 3 above are received 
and present a disability picture of the 
Veteran's cephalgia that is at variance 
with that already of record, the RO should 
arrange for the Veteran to be re-examined 
by a neurologist to determine the nature, 
frequency, duration, and severity of his 
headaches.  The Veteran's claims file must 
be reviewed in conjunction with the 
examination.  All pertinent findings 
should be described in detail.  The 
examiner should specifically offer comment 
regarding the nature, frequency, duration, 
and severity of the  headaches, and 
specifically whether the record reflects 
headaches of a nature consistent with 
prostrating attacks.  The examiner should 
explain the rationale for all opinions 
given.

5.	The RO should then (after December 23, 
2010 if the Veteran does not respond to 
the December 2009 letter request prior to 
that date (in which case the 
readjudication must take into account the 
provisions of 38 C.F.R. § 3.158(a))) 
readjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
